                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                            Case No. 18-CR-145-pp
      v.

LISA HOFSCHULZ, ET AL.,

                  Defendants.
______________________________________________________________________________

                   SECOND CRIMINAL PRETRIAL ORDER
______________________________________________________________________________

      In preparation for trial, the court ORDERS that all counsel who will try

this case shall meet and confer, and shall make a good-faith effort to prepare a

single final pretrial report. The parties shall file that final pretrial report no

later than November 12, 2020, and the principal burden for filing the report

rests with counsel for the government. The final pretrial report shall include

the following:

      1.      A brief summary of the charges against the defendants, which the

court will read to the venire during jury selection to inform them of the nature

of the case and the identities of the parties;

      2.      The anticipated length of the trial;

      3.      Any stipulations the parties have reached;

      4.      The name, occupation, and city of residence of each potential

witness;




                                           1

           Case 2:18-cr-00145-PP Filed 03/13/20 Page 1 of 3 Document 97
      5.      A short narrative statement detailing the background and

qualifications of any expert witness whom either party expects to testify;

      6.      A complete list of all exhibits the parties expect to offer or reference

during the trial. The parties shall pre-mark all exhibits, using the numbering

system the court has laid out in its procedures. See

www.wied.uscourts.gov/judges/pamela-pepper (Tips for Practicing Before

Judge Pepper, page 8, §VI(H). The parties shall disclose, and provide to,

opposing counsel copies of the exhibits they plan to use at trial. If both parties

plan to use the same exhibit, the parties shall mark that exhibit with only one

exhibit number;

      7.      Proposed nonstandard voir dire questions. See

www.wied.uscourts.gov/judges/pamela-pepper (Tips for Practicing Before

Judge Pepper, page 9-10, §VII(F);

      8.      A list of proposed Seventh Circuit pattern jury instruction numbers

(not the text of the instructions themselves), and the text of any proposed non-

pattern instructions;

      9.      A proposed verdict form;

      10.     A statement regarding whether the parties want the court to

provide a court reporter; and

      11.     A statement as to how many alternate jurors the parties wish to

select.

      If, after making a good-faith effort, the parties can’t agree on particular

voir dire questions, jury instructions, or forms of verdict, the party proposing

                                          2

           Case 2:18-cr-00145-PP Filed 03/13/20 Page 2 of 3 Document 97
the contested questions, instructions or verdict forms shall file his or her

proposals separately, and shall include any case law, argument or other legal

support for those proposals. The parties shall file their exhibit lists, voir dire

questions, jury instructions, and verdict forms as PDF attachments to the final

pretrial report. In addition, the parties shall e-mail a Word version of each of

those documents to Judge Pepper’s proposed order e-mail box:

PepperPO@wied.uscourts.gov.

      Any party wishing to file motions in limine, shall do so by November 5,

2020; responses shall be due November 12, 2020.

      Parties planning to present their evidence electronically shall contact

chambers at least a week before trial, to schedule a time to come into the

courtroom and test their equipment.

      Dated in Milwaukee, Wisconsin this 13th day of March, 2020.

                                       BY THE COURT:



                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          3

         Case 2:18-cr-00145-PP Filed 03/13/20 Page 3 of 3 Document 97
